UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1194


KEVIN MCBRIDE,

                    Plaintiff - Appellant,

             v.

A.C.D.F.; SHANKS, #51239, Deputy at A.C.D.F.; D. O. SAYKI, Deputy at
A.C.D.F.; HAYES, #5922, Seargent at A.C.D.F.; WATERS, Deputy; LYONS-
CARR, #5993, Seargent; GARCIA, Seargent; E. JAY, Doctor; ODARA, Deputy,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:19-cv-01156-AJT-MSN)


Submitted: September 30, 2020                                     Decided: October 6, 2020


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Kevin Thomas McBride, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin Thomas McBride seeks to appeal the district court’s order dismissing without

prejudice his 42 U.S.C. § 1983 complaint. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949). “[D]ismissals without prejudice generally are not appealable ‘unless the

grounds for dismissal clearly indicate that no amendment in the complaint could cure the

defects in the plaintiff’s case.’” Bing v. Brivo Sys., LLC, 959 F.3d 605, 610 (4th Cir. 2020)

(quoting Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1067

(4th Cir. 1993)).   Because the district court dismissed McBride’s complaint without

prejudice to McBride filing an amended complaint, the court’s order is neither a final order

nor an appealable interlocutory or collateral order.

       Accordingly, we dismiss the appeal for lack of jurisdiction and remand to the district

court with instructions to allow McBride to amend the complaint. * We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                           DISMISSED AND REMANDED




       *
        The same day McBride filed a notice of appeal, he filed a § 1983 complaint that
differed in several respects from his original complaint. See McBride v. A.C.D.F.,
No. 1:19-cv-01156-AJT-MSN (E.D. Va. Filed Feb. 18, 2020) (4th Cir. Electronic Record
at 80-85).

                                             2